DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second chamber in the first reservoir and the second reservoir depending from the top in the interior of the container must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 9-10 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9-10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 9 and 14 recites the limitation “second chamber in the first reservoir”. It is unclear how to interpret this claim because it is not known how the second chamber is specifically formed in the first reservoir. It is not known if the second chamber is in a 
Claims 5, 10 and 15 recites the limitation “a second reservoir depending from the top in the interior of the container”. It is unclear how to interpret this claim because it is not known how the second reservoir is specifically formed in the container interior. It is not known if the second reservoir is in a side-by-side relationship with regards to the first reservoir, a top and bottom relationship with regards to the first reservoir or something else.
Claim 11 recites the limitation "the side opening" in lines 14 and 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    414
    214
    media_image1.png
    Greyscale


Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts US 2007/024114 A1.
With regards to claim 6, Roberts discloses a device 500 for storing and dispensing at least a first liquid and a second liquid, the device comprising: a container 502 having an exterior and an interior, and at least one sidewall and a bottom that are structured to define the interior, the interior capable of storing the first liquid; a top 505 on the container to enclose the interior of the container, the top having an exterior surface and an interior surface and a ring pull opening mechanism 512 on the exterior surface that is structured to create a pour opening in the top that is in fluid communication with the interior of the container, the ring pull opening mechanism operable to bend a scored portion (at 508) of the top into the interior of a first container to form the pour opening; a first reservoir 503 on the interior side of the top, the first reservoir having a wall and a lid 516 on the wall forming a first chamber in the reservoir, the reservoir including a dispensing opening (covered by seal 518) in fluid 

With regards to claim 7, Roberts discloses the dispensing opening (covered by seal 518) in the first reservoir 503 is sized and shaped to be positioned adjacent the scored portion (at 508) of the top so that the first liquid poured through the pour opening in the top from the interior of the container and the second liquid dispensed through the dispensing opening in the first reservoir, simultaneous with the pouring of the first liquid, will mix together only on the exterior of the container.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts US 2007/0241114 A1 in view of Lev et al. US 5,215,214.
With regards to claim 1, Roberts discloses a multi-chambered storage and dispensing device 500 for storing and dispensing liquid, comprising: a container 502 having at least one sidewall with an exterior, and a bottom, the sidewall and the bottom structured to cooperate to define an interior of the container; a top 505 sized and shaped to attach to the container and enclose the interior of the container, the top having an opening mechanism 506/510/512 that creates a pour opening in the top that is in fluid communication with the interior of the container; a first reservoir 503 depending from the top in the interior of the container, the first reservoir having a wall and a lid 516 on the wall that cooperate to form a sealed first chamber in the first reservoir, the first reservoir including a dispensing opening (covered by seal 518); and a seal 518 that is structured to removably attach to the wall of the first reservoir and is sized and shaped to cover the dispensing opening.

However Lev (Fig. 3c) teaches that it was known in the art to have a container and a first reservoir in the interior of the container with the dispensing opening 38 and a vent opening 38 located on the wall of the first reservoir. (Col 3:56-63)
The inventions of Roberts and Lev are both drawn to the field of containers that are capable of holding items such as liquids, separately. Each container includes a container to hold a fluid with a reservoir inside the container to hold another liquid. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first reservoir in Roberts by providing the dispensing opening and a vent opening on the wall of the first reservoir as taught by Lev (Fig. 3c) for the purposes of allowing easier dispensing of the articles inside of the reservoir.
Roberts discloses a seal that covers the dispensing opening but it does not disclose the seal is structured to partially peel away from the wall of the first reservoir to uncover the vent opening and the dispensing opening in response to the opening mechanism creating the pour opening in the top.
However Lev, in an alternative embodiment (Fig. 4abc) teaches that it was known in the art to have a container and a first reservoir in the interior of the container with a seal 44 structured to partially peel away from the wall of the first reservoir to uncover the opening in response to the opening mechanism creating the pour opening in the top. (Col 4:22-38)


With regards to claim 2, Roberts discloses the dispensing opening (covered by seal 518) in the first reservoir is positioned adjacent the opening mechanism 506/510/512 so that liquid dispensed from the dispensing opening mixes with liquid exiting the pour opening only outside of the interior of the container and does not mix in the interior of the container.

With regards to claim 3, the combination of Roberts in view of Lev inherently discloses the seal that covers the dispensing opening and the vent opening is structured to remain attached to the wall of the first reservoir as the seal is partially peeled away from the wall of the first reservoir to uncover the dispensing opening and vent opening.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first reservoir in Roberts by providing a second chamber in the reservoir as taught by Lev (Figs. 3c) for the purposes of storing several different articles separately in the same container.

With regards to claim 8, treated as in claim 1 above.

With regards to claim 9, treated as in claim 4 above.


Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts US 2007/0241114 A1 in view of Lev et al. US 5,215,214 and further in view of Kalaouze, JR. US 2009/0272747 A1.
With regards to claims 5 and 10, Roberts in view of Lev discloses the claimed invention as stated above but it does not specifically disclose a second reservoir depending from the top in the interior of the container, the second reservoir having a wall and a lid on the wall forming a second chamber in the second reservoir, the second reservoir including a dispensing opening in fluid communication with the second chamber and a vent opening in fluid communication with the second chamber, and wherein the seal is structured to also cover the dispensing opening and the vent opening in the second reservoir, the seal structured to partially peel away to uncover the dispensing opening and vent opening in the second reservoir as well as the dispensing opening and vent opening in the first reservoir in response to the opening mechanism creating an opening in the top.
However, Kalaouze, JR. teaches that it was known in the art to have a container including a first and second reservoir in the interior of the container. The combination of Roberts, Lev and Kalaouze, JR. would inherently disclose the second reservoir having a wall and a lid on the wall forming a second chamber in the second reservoir, the second reservoir including a dispensing opening in fluid communication with the second chamber and a vent opening in fluid communication with the second chamber, and wherein the seal is structured to also cover the dispensing opening and the vent opening in the second reservoir, .

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts US 2007/0241114 A1 in view of Lev et al. US 5,215,214.
With regards to claim 11, Roberts discloses a device 500 for storing and dispensing at least a first liquid and a second liquid, the device comprising: a container 502 having an exterior and an interior, the interior capable of storing the first liquid; a top 505 on the container, the top having an exterior surface, an opposing interior surface, and an opening mechanism 506/510/512 on the exterior surface of the top, the top further including a scored portion (at 508), and the opening mechanism comprising a ring operable to bend the scored portion of the top into the interior of a first container to form a pour opening in the top to be in fluid communication with the interior of the container; 18a first reservoir 503 having a sidewall with a top edge, a bottom wall on the sidewall, and a sealable lid 516 structured to be attached to the top edge of the sidewall to form a first chamber in the reservoir capable of storing the second liquid, the first reservoir further including a dispensing opening (covered by 518), the dispensing opening 
Roberts discloses a first reservoir that includes a dispensing opening but it does not disclose a vent opening; and the dispensing opening and vent opening are located on the sidewall of the first reservoir.
However Lev (Fig. 3c) teaches that it was known in the art to have a container and a first reservoir in the interior of the container with the dispensing opening 38 and a vent opening 38 located on the wall of the first reservoir. (Col 3:56-63)
The inventions of Roberts and Lev are both drawn to the field of containers that are capable of holding items such as liquids, separately. Each container includes a container to hold a fluid with a reservoir inside the container to hold another liquid. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Roberts discloses a seal that covers the dispensing opening but it does not disclose the seal is structured to partially peel away from the wall of the first reservoir to uncover the vent opening and the dispensing opening in response to the opening mechanism creating the pour opening in the top.
However Lev, in an alternative embodiment (Fig. 4abc) teaches that it was known in the art to have a container and a first reservoir in the interior of the container with a seal 44 structured to partially peel away from the wall of the first reservoir to uncover the opening in response to the opening mechanism creating the pour opening in the top. (Col 4:22-38)
The inventions of Roberts and Lev are both drawn to the field of containers that are capable of holding items such as liquids, separately. Each container includes a container to hold a fluid with a reservoir inside the container to hold another liquid. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal in Roberts by providing the seal on the wall of the reservoir as taught by Lev (Figs. 4abc) for the purposes of allowing easier dispensing of the articles inside of the reservoir.


	
With regards to claim 13, Roberts discloses the opening mechanism is structured to create a vent opening in the top prior to creating the pour opening in the top to reduce pressure in the interior of the container.

		With regards to claim 14, treated as in claim 4 above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts US 2007/0241114 A1 in view of Lev et al. US 5,215,214 and further in view of Kalaouze, JR. US 2009/0272747 A1.
	With regards to claim 15, treated as in claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736